PETROPLUS, JUDGE:
On June 22, 1972, employees of the West Virginia Department of Highways were installing a culvert across the end of a hard surface roadway known as Secondary Route 28/1, at its intersection with Maryland Street, in Carpenter’s Addition, near Ridgeley, Mineral County, West Virginia, and in the process of digging out the culvert, a backhoe bucket hooked under the claimant’s water line pipe, puncturing it, and causing it to break at both ends. Repairs were immediately made by the claimant to prevent a heavy water loss. A statement showing expenditures for the repair of the water line was •filed in itemized form, in the aggregate amount of $124.74 for labor and materials.
The respondent in its Answer to the claim admitted all relevant facts and after investigating the amount of the expenditure, admitted that the repairs were fair and reasonable.
*210There being no issue except to approve the settlement as made if it be fair and equitable, an award is accordingly made to the claimant in the amount of $124.74.
Award of $124.74.